Citation Nr: 1454485	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1954 to December 1977.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Deptarment of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing in August 2013 before the undersigned Acting Veterans Law Judge.  The Veteran also testified before a Decision Review Officer (DRO) at the RO in April 2010.  The transcripts of the hearings are of record.

The Board remanded this case for additional development in April 2014.  Following the requested development, the Veteran's claims file has been returned to the Board for further appellate review.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record shows that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.





CONCLUSION OF LAW

The criteria for entitlement to TDIU on a schedular basis are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In light of the favorable decision herein as to the issue on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2014).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

Factual Background and Analysis

The Veteran contends that he is unemployable as a result of his service-connected disabilities.  He is currently assigned a 50 percent evaluation for posttraumatic stress disorder (PTSD); a 20 percent evaluation for prostate cancer; a 30 percent evaluation for coronary heart disease; a 20 percent evaluation for degenerative joint disease of the right shoulder; a 20 percent evaluation for hearing loss; a 20 percent evaluation for residuals excision, left tarsal navicular; a 10 percent evaluation for status-post right ankle trauma; a 10 percent evaluation for hypertension; and noncompensable evaluations for bilateral pes planus and hemorrhoids.  The Veteran also has periods of total disability rating from April 11, 2008, to July 1, 2008, and March 30, 2011, to December 1, 2013.  His combined evaluation meets the schedular percentage requirements for a TDIU.  
 
The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.  While in service, the Veteran obtained a GED.  Post-service, he worked in various administrative and clerical positions; he last worked part-time at a print shop, before retiring in 2007.  In an April 2009 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, the print shop indicated that concessions were made for the Veteran's left leg disability.  The print shop further indicated that the Veteran retired due to his inability to walk.

The Board observes that various examiners have offered descriptions of the functional impact of the Veteran's service-connected disabilities on his ability to work.  In particular, in April 2012, an examiner found that the Veteran's service-connected coronary heart disease impacted his ability to work because he was limited to seven METs.  In April 2012, an examiner found that the Veteran's service-connected degenerative joint disease of the right shoulder impacted his ability to work because it limited the use of his arms above shoulder level.  In May 2012, a VA examiner found that the Veteran's service-connected hearing loss had significant effects on his occupation due to hearing difficulties.  In December 2012, a VA examiner found that the Veteran's service-connected residuals excision, left tarsal navicular, impacted his ability to work due to left foot pain with walking and standing.

Moreover, in December 2013 and September 2014, VA examiners opined that the Veteran's service-connected hearing loss at least as likely as not caused difficulty obtaining gainful employment.  The December 2013 VA examiner explained that the Veteran's service-connected hearing loss impacted his ability to work due to problems with verbal communication.  He found that the severity of the Veteran's hearing loss would cause difficulty hearing in a variety of environments.  The September 2014 VA examiner found that the degree of the Veteran's hearing loss was that which would cause communication breakdowns insufficient for effective work flow.

Given the Veteran's recent marginal employment history, his lay statements, and the opinions of the December 2013 and September 2014 VA examiners, the Board finds that the Veteran's service-connected disabilities would likely prevent him from obtaining and maintaining gainful employment.  The Veteran is limited by both his hearing loss and his other disabilities.  The Veteran's hearing loss has significant effects on his ability to maintain substantially gainful employment due to his communication difficulties.  In addition, his various other service-connected disabilities render him unable to perform many of the physical activities required for his prior jobs.  For example, his left foot condition limits him from prolonged standing and walking, and would preclude him from the kind of employment he had at his most recent job at the print shop.  Additionally, in his August 2013 Travel Board hearing, the Veteran testified as to how his disabilities affected him during his last period of employment at the print shop, which can only be considered marginal, because it was part-time.  

Ultimately, the Board finds that the preponderance of the evidence establishes that this Veteran, given his occupational history and educational level, is unable to obtain or retain substantially gainful employment due to his service-connected disabilities.


ORDER

Entitlement to TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


